Exhibit 10.2

 



Executive Employment Agreement

 



EFFECTIVE DATE: This Executive Employment Agreement (this “Agreement”) is dated
as of March 7, 2016   (the “Effective Date”)     PARTIES: Stillwater Mining
Company   26 W Dry Creek Circle, Suite 400   Littleton, CO 80120   (“Employer”)
      Brent R. Wadman   10860 Trotwood Way   Highlands Ranch, CO 80126  
(“Executive”)



 

Recitals

 

A.                Employer is principally engaged in the business of mining and
processing ores from its Montana operations containing palladium, platinum,
rhodium, gold, silver, copper and nickel.

 

B.                 Executive is an Attorney with a Juris Doctor with extensive
experience in the mining industry.

 

C.                Employer has extended an offer of employment to Executive
subject to the terms and conditions set forth in this Agreement. Executive
accepts employment on the terms, covenants, and conditions set forth in this
Agreement.

 

Agreement

 

In consideration of the foregoing recitals and the covenants and promises
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the Employer and the
Executive agree as follows:

 

Article I.
Definitions and Interpretation

 

1.1              Definitions. In addition to the terms defined in the preamble
and Recitals to this Agreement and in the body of this Agreement, as used in
this Agreement, the following terms shall have the following meanings:

 

“Cause” shall mean (1) any gross misconduct, negligence, or omission by
Executive; (2) Executive’s material failure or refusal to adhere to the terms of
this Agreement or to Employer’s written policies, rules and practices applicable
to Executive; (3) Executive’s unauthorized disclosure of Confidential
Information (defined below) or breach of the Confidentiality provisions
contained herein; (4) a material act or acts of dishonesty by Executive
involving the Employer; (5) conduct of Executive which is materially injurious
to the Employer, monetarily or otherwise; or (6) commission by Executive of a
criminal offense that, if committed in the State of Colorado, would have
constituted a felony under the laws of the State of Colorado or the United
States.

 



 
 

“Good Reason” shall mean a special right of Executive to terminate employment at
his initiative within 6 months following the occurrence, without Executive’s
written consent, of one or more of the following events (except as a result of a
prior termination), provided that Executive has provided Employer with notice of
such event within 90 days of its initial existence and Employer has not remedied
such condition within 30 days of such notice:

 

(a)                a material diminution or change, adverse to Executive, in
Executive’s positions, titles, status, rank, nature of responsibilities, or
authority with Employer;

 

(b)               a material decrease in Executive’s annual Base Salary, or a
decrease in the target bonus award opportunities described in Article V of this
Agreement (other than an across-the-board reduction on a percentage basis for
all Named Executive Officers); or

 

(c)                a material reduction in the aggregate benefits for which
Executive is eligible under the Employer’s benefit plans (other than an
across-the-board reduction in the aggregate benefits for all Named Executive
Officers).

 

“Named Executive Officers” means those persons designated as such in the
Employer’s then-current proxy statement, as amended by subsequent filing.

 

“Underperformance” shall mean Executive’s failure to meet the performance
expectations and standards customary for the Vice President of Legal and
Corporate Secretary position in a U.S. public company or as set forth in this
Agreement.

 

1.2              Interpretation. Unless a clear contrary intention appears, as
used in this Agreement (a) the singular includes the plural and vice versa,
(b) reference to any document means such document as amended from time to time,
(c) “include” and “including” means including without limiting the generality of
any description preceding such term, (d) the word “or” is not exclusive, unless
otherwise expressly stated, (e) the terms “hereof,” “herein,” “hereby,” and
derivative or similar words refer to this entire Agreement, and (f) headings are
for convenience only and do not constitute a part of this Agreement.

 

Article II.
Employment Duties.

 

Employer shall employ Executive as its Vice President of Legal and Corporate
Secretary, and Executive accepts employment under the terms and conditions set
forth in this Agreement. Executive shall be responsible for performing the
business and professional services typically performed by the Vice President of
Legal and Corporate Secretary of any company, or as may reasonably be assigned
to him by Employer’s Board of Directors (“Board”) or Chief Executive Officer.

 



2

 

Article III.
Full-Time Best Efforts.

 

3.1              Full-Time Best Efforts. Executive shall devote the professional
time and attention required to perform Executive’s obligations under this
Agreement, and shall at all times faithfully, industriously and to the best of
Executive’s ability, experience and talent perform all of Executive’s
obligations under this Agreement. Until this Agreement is terminated, Executive
shall not be employed or engaged by any other person or firm other than Employer
unless otherwise provided for in the Employer’s policies or authorized by the
Board or Chief Executive Officer.

 

3.2              No Conflicting Obligations. Executive represents and warrants
to the Employer that he is under no obligation or commitment, whether
contractual or otherwise, that is inconsistent with his obligations under this
Agreement. Executive represents and warrants that he will not use or disclose,
in connection with his employment by the Employer, any trade secrets or other
proprietary information or intellectual property in which Executive or any other
person has any right, title, or interest and that his employment by the Employer
as contemplated by this Agreement will not infringe or violate the rights of any
other person or entity. Executive represents and warrants to the Employer that
he has returned all property and confidential information belonging to any prior
employers.

 

Article IV.
Term and Termination.

 

4.1              Appointment. The Executive’s employment shall commence March 7,
2016.

 

4.2              Termination. Notwithstanding Section 4.1:

 

(a)This Agreement may be terminated by the agreement of the Employer and the
Executive.

 

(b)This Agreement and the Executive’s employment shall terminate immediately
upon Executive’s death.

 

(c)This Agreement shall terminate on the date on which the Executive will have
had a disability (which is defined to mean any mental or physical condition as a
result of which the Executive is unable or fails to perform the duties required
of the Executive under this Agreement (“Disability”)) for a period of at least
ninety days (which need not be consecutive) during any twelve month period, with
the date of the termination of the Executive’s employment under this Agreement
being the last date of the ninety day period, due to the Executive’s failure to
perform the duties required of the Executive under this Agreement. During any
period of disability the Executive must exhaust available vacation and sick
leave.

 

(d)Employer may terminate this Agreement immediately upon notice for Cause.

 

(e)Upon 30 days’ written notice to Executive, Employer may terminate this
Agreement, subject to severance and terminations provisions of Section 6.3
below.

 

3

 



(f)Executive may terminate this Agreement upon 60 days written notice to
Employer with or without Good Reason. Termination without Good Reason shall be
subject to the severance and termination provisions of Section 6.1 below.

 

(g)Upon termination of Executive’s employment under this Agreement, Employer
shall have no further obligation to Executive except as specifically provided
under this Agreement. Executive shall return to Employer any and all equipment,
client, project and investor information including, without limitation,
confidential files, proprietary information, client files, investor information,
project files, construction files, electronic equipment, vehicles, keys, credit
cards, and the like, owned by Employer and used by, or in the possession of,
Executive.

 

Article V.
Compensation and Benefits

 

5.1              Base Salary. Employer shall pay Executive an annual salary of
$235,000 (the “Base Salary”) in accordance with Employer’s regular payroll
practices. This Base Salary is subject to periodic review and adjustment,
provided, however, that the Base Salary will not be decreased other than an
across-the-board reduction on a percentage basis for all Named Executive
Officers.

 

5.2              Short-Term Incentive Program.

 

(a)                Executive will be eligible to participate in Employer’s
Short-Term Incentive Program (“STIP”), which will provide Executive the
opportunity to earn a target bonus of 40% (and a maximum of 80%) of the Base
Salary for each calendar year of the Employment Term.

 

(b)               The award is earned annually and is based upon achievement of
performance targets established and approved by the Board annually. Except as
otherwise provided in this Agreement, Executive must be employed by Employer on
the last day of the designated performance period in order to be entitled to
payment of any STIP bonus.

 

5.3              Long-Term Incentive Plan.

 

(a)                Executive will be eligible to participate in Employer’s
Long-Term Incentive Plan (“LTIP”), providing an opportunity for Executive to
earn a grant of equity instruments with a target value of 60% of the Base Salary
for each calendar year of the Employment Term, subject to the terms of the LTIP
program applicable at that time.

 

(b)               The terms and conditions of each LTIP grant (including
performance targets) will be set forth in an annual award agreement approved by
the Board, and (if applicable) subject to the Employer’s 2012 Equity Incentive
Plan. Such terms and conditions will include provisions for complete or partial
payout of an LTIP award in the event of Executive’s death or separation from
service due to disability, termination for Good Reason, termination for
Underperformance, termination following a Change in Control (as defined in the
LTIP).

 



4

 

5.4              Business Expenses. Employer shall reimburse Executive for any
business-related expenses approved pursuant to Employer’s policy.

 

5.5              Fringe Benefits. The Executive shall be entitled to participate
in any plans, arrangements or distributions by the Employer pertaining to or in
connection with any health insurance, pension, retirement and profit sharing
plans or benefits which the Employer adopts for the senior management executives
of the Employer (the “Fringe Benefits”) on terms no less favorable than provided
to other Named Executive Officers. The Executive will be subject to all of the
rules of the Employer’s plans providing the Fringe Benefits, including without
limitation, rules regarding participation and vesting.

 

5.6              Vacation. Executive shall be entitled to four weeks of paid
vacation per year.

 

Article VI. 

Severance Payments and Benefits

 

6.1              Employer’s Termination of Executive for Cause or Executive’s
Resignation without Good Reason. In the event that Employer terminates
Executive’s employment for Cause or Executive resigns without Good Reason,
Employer shall pay Executive any accrued but unpaid Base Salary through the date
of termination or resignation, all accrued but unused vacation earned through
the date of termination or resignation, and any reimbursement of expenses owed
pursuant to this Agreement on the Employer’s next regularly scheduled pay day.
Executive will not be eligible for any STIP and LTIP award payments for the year
in which Executive’s employment terminates for Cause or Executive resigns
without Good Reason.

 

6.2              Termination due to Executive’s Death or Disability. In the
event that Executive’s employment terminates for Death or Disability, Employer
shall pay Executive or his estate the following amounts:

 

(a)                all accrued but unpaid Base Salary through the date of
termination will be paid on the Employer’s next regularly scheduled pay day
after termination;

 

(b)               a pro rata portion (equal to the number of days in the year
through the date of termination relative to the total number of days in the
year) of Executive’s STIP bonus for the year in which employment terminates,
paid no later than March 15th of the following year and based on achievement of
the established performance targets;

 

(c)                all accrued but unused vacation earned through the date of
termination will be paid on the Employer’s next regularly scheduled pay day
after termination; and

 

(d)               any reimbursement of expenses owed pursuant to this Agreement
will be paid on the Employer’s next regularly scheduled pay day after
termination.

 



5

 

6.3              Employer’s Termination of Executive for Underperformance or
Executive’s Resignation for Good Reason. In the event that Employer terminates
Executive’s employment for Underperformance or Executive resigns for Good
Reason, Employer shall pay Executive the following severance benefits upon
execution of a complete release in favor of Employer, its affiliates, and all of
their respective officers, directors, employees, principals, managers, partners,
members, attorneys, and representatives, in form and substance satisfactory to
the Employer acting reasonably:

 

(a)                all accrued but unpaid Base Salary through the date of
termination or resignation will be paid on the Employer’s next regularly
scheduled pay day after termination or resignation;

 

(b)               all accrued but unused vacation earned through the date of
termination or resignation will be paid on the Employer’s next regularly
scheduled pay day after termination or resignation;

 

(c)                any reimbursement of expenses owed pursuant to this Agreement
will be paid on the Employer’s next regularly scheduled pay day after the
expenses have been approved;

 

(d)               an amount equal to two times the Base Salary in effect at the
time of the resignation to be paid out in 24 equal monthly installments
commencing on the 1st day of the month following the 3 month anniversary of the
termination date and continuing on the 1st day of each month thereafter until
paid in full (subject, however, to delay as provided in Section 13.11 of this
Agreement);

 

(e)                an amount equal to two times the average of his target and
actual STIP award for the calendar year immediately preceding the resignation to
be paid out in 24 equal monthly installments commencing on the 1st day of the
month following the 3 month anniversary of the termination date and continuing
on the 1st day of each month thereafter until paid in full (subject, however, to
delay as provided in Section 13.11 of this Agreement; and

 

(f)                an amount equal to 18 months of Executive’s cost to continue
group medical coverage pursuant to the federal law commonly known as COBRA, 29
U.S.C. §1162, et seq., provided that Executive is eligible for and elects such
continuation coverage, and provided that such amount will be subject to all
required federal and state deductions and withholdings.

 

Article VII.

Withholding Tax

 

The Employer shall be entitled to withhold from the Base Salary and any other
amounts that it pays to Executive under this Agreement or otherwise, an amount
sufficient to satisfy all federal, state and local income and employment tax
withholding requirements with respect to any and all amounts paid to Executive
by Employer.

 



6

 

Article VIII.

Indemnification

 

The Employer will hold harmless, indemnify, and provide a defense to Executive
to the fullest extent permitted by Colorado law with respect to any claims,
actions, suits, or proceedings, brought against Executive, in any jurisdiction,
by reason of, or arising out of, Executive’s service as, or the performance of
Executive’s duties as, an employee, director, officer, and/or agent of the
Employer, provided that such claims, actions, suits, or proceedings are not
found by a court or arbitrator to have arisen out of Executive’s willful
misconduct or gross negligence. The Employer will pay, and subject to any legal
limitations, advance all costs, expenses, and losses, including without
limitation reasonable attorneys’ fees, costs of settlements, and consequential
damages, actually and necessarily incurred by Executive in connection with the
defense of any such claims, actions, suits, or proceedings, and in connection
with any appeal thereof.

 

Article IX.

Directors’ and Officers’ Insurance

 

The Employer will obtain and maintain directors’ and officers’ liability
insurance coverage in an amount equivalent to that of a well-insured similarly
situated company. Any directors’ and officers’ liability insurance covering
Executive will continue to apply following the period in which Executive is
serving as officer or director of the Employer for actions or omissions during
the period in which Executive was acting as officer or director.

 

Article X.
Confidential Information

 

10.1          Confidential Information. “Confidential Information” as used in
this Agreement shall mean any and all communications, information, records,
documents, material, data or ideas regarding the Company, including, without
limitation, lists of customers; names, addresses, electronic mail addresses and
telephone numbers of customers; customer account information; lists of
expiration dates of insurance policies sold to customers; financial models and
spreadsheets; project development plans and specifications; partnership
agreements and legal documents; corporate information and proprietary data as
well as future development plans; and any communication with investors,
prospective investors, partners, developers, architects, engineers, contractors,
lenders, consultants or any other service providers. Material information
regarding the Company disclosed to the Employee by the Employer or learned by
the Employee in the course of the Employee’s employment with the Employer shall
be considered Confidential Information by the Employee unless the information is
conspicuously designated as “Not Confidential” or, if provided orally,
identified as not confidential at the time of disclosure.

 

10.2          Nondisclosure and Nonuse Obligation. The Employee shall not
disseminate or in any way disclose any Confidential Information to any person,
agency, department, firm or business, provided, the Employee may disclose
Confidential Information to other employees of the Employer, including, without
limitation, officers, accountants, attorneys, and directors of the Employer.
Notwithstanding any other provision of this Agreement, this Agreement shall not
apply to any Confidential Information: (i) to the extent disclosure is required
by law or is necessary to establish the rights of either party to this
Agreement; (ii) disclosure of which is authorized in writing by the Employer; or
(iii) that is in the public domain or becomes part of the public domain through
no violation of this Agreement or reasonably necessary in the discharge of the
Executive’s duties. The Employee shall promptly give notice to the Employer of
any unauthorized use or disclosure of any Confidential Information. The Employee
shall assist the Employer in remedying any unauthorized use or disclosure of any
Confidential Information.

 



7

 

Article XI.
Competition, Non-Solicitation and Disclosure of Outside Activity

 

11.1                                  Competition. From and after the
termination of Executive’s employment with Employer (the “Termination Date”)
until the second anniversary of the Termination Date (the “Two-Year Period”),
Executive may compete with Employer and own, operate, manage, control, engage
in, participate in, invest in, hold any interest in, assist, aid, act as a
consultant to or otherwise advise in any way, be employed by or perform any
services (alone or in association with any person) for, any person (or on behalf
of Executive) that engages in or owns, invests in, operates, manages or controls
any venture or enterprise that directly competes with Employer. If Executive,
without the prior approval of the Employer, competes with Employer or owns,
operates, manages, controls, engages in, participates in, invests in, holds any
interest in, assists, aids, acts as a consultant to or otherwise advises in any
way, is employed by or performs any services (alone or in association with any
person) for any person (or on behalf of Executive) that engages in or owns,
invests in, operates, manages or controls any venture or enterprise that
directly competes with Employer at any time during the Two-Year Period,
Executive shall pay Employer an amount equal to 100% of all gross revenue
generated by Executive or other person owned, operated, managed, controlled,
engaged in, participated in, invested in or held by Executive or assisted,
aided, consulted for or otherwise advised by Executive in any way or by which
Executive was employed or for which Executive performed services (alone or in
association with any person) during the Two-Year Period from any customers who
were customers of Employer on the Termination Date or any time during the
thirty-day period immediately preceding the Termination Date.

 

11.2          Non-Solicitation. Executive agrees that from and after the
Effective Date and until two years after the Termination Date, he will not,
except on behalf of Employer or with the express written permission of Employer,
which may be given or withheld in Employer’s sole discretion, directly or
indirectly solicit, or attempt to solicit (on Executive’s own behalf or on
behalf of any other person or entity) the employment or retaining of any
employee or consultant of Employer or any of Employer’s affiliates.

 

11.3          Disclosure of Outside Activities. Executive, during the Employment
Term, shall at all times keep the Employer informed of any outside business
activity and employment, and shall not engage in any outside business activity
or employment which may be in conflict with the Employer’s interests.

 



8

 

Article XII.
Arbitration.

 

Any dispute arising out of or relating to this Agreement shall be settled or
made by binding arbitration pursuant to the Uniform Arbitration Act, and where
not inconsistent, in accordance with the Commercial Arbitration Rules of the
American Arbitration Association now or hereafter in effect. The parties to the
dispute shall unanimously select the arbitrator. In the event the parties to the
dispute are unable to unanimously select an arbitrator within ten (10) days of
notice from any party to the dispute to all other parties to the dispute of the
need to select an arbitrator, the arbitrator shall be selected in accordance
with the Uniform Arbitration Act. The parties to the dispute shall confer with
the arbitrator and together shall decide upon a time and date for the
arbitration hearing. If the parties to the dispute and the arbitrator are unable
to agree upon a time and date for the arbitration hearing, the arbitrator shall
determine the time and date for the arbitration hearing. The parties to the
dispute shall equally split the arbitrator’s fees and costs, unless the
arbitrator determines that any party to the dispute has defaulted or asserted an
unreasonable business position during the arbitration, in which event the party
to the dispute who defaulted or asserted the unreasonable business position
shall pay all or a part of the arbitrator’s fees and costs, as the arbitrator,
in his discretion, determines. In agreeing to the method of dispute resolution
set forth in this arbitration clause, the parties specifically acknowledge that
each prefers to resolve disputes by arbitration rather than through the formal
court process. Further, each of them understands that by agreeing to arbitration
each of them is waiving the right to resolve disputes arising FROM or relating
to this Agreement in Court by a judge or jury, the right to a jury trial, the
right to discovery available under the Montana Rules of Civil Procedure, the
right to findings of fact based on the evidence, and the right to enforce the
law applicable to any case arising out of or relating to this Agreement by way
of appeal, except as allowed under the Uniform Arbitration Act. Each of them
also acknowledges that each has had an opportunity to consider and study this
arbitration provision, to consult with counsel, to suggest modifications or
changes, and, if requested, has received and reviewed a copy of the Uniform
Arbitration Act.

 

Article XIII.
Miscellaneous.

 

13.1          Key-Employee Insurance. Executive agrees that the Employer may,
from time to time, apply for and take out in its own name and at its own
expense, life, health, accident, or other insurance upon Executive that the
Employer may deem necessary or advisable to protect its interests; and Executive
agrees to submit to any medical or other examination necessary for such purposes
and to assist and cooperate with the Employer in preparing such insurance; and
Executive agrees that he shall have no right, title, or interest in or to such
insurance.

 

13.2          Governing Law. This Agreement shall be governed by the laws of the
State of Colorado.

 



9

 

13.3          No Waiver. The failure of either party to demand strict
performance and compliance with any part of this Agreement shall not be deemed
to be a waiver of the rights of such party under this Agreement or by operation
of law. Any waiver by either party of a breach of any provision of this
Agreement shall not operate as or be construed as a waiver of any subsequent
breach thereof.

 

13.4          Severability. The invalidity of any provision of this Agreement or
portion of a provision shall not affect the validity of any other provision of
this Agreement or the remaining portion of the applicable provision.

 

13.5          Counterparts and Facsimile Signatures. This Agreement and any
amendments to this Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which, taken together, shall
constitute one agreement. A facsimile or electronic signature to this Agreement
and any amendments to this Agreement shall be deemed an original and binding
upon the party against whom enforcement is sought.

 

13.6          Notices. All notices required or permitted under this Agreement
shall be in writing and shall be deemed effectively given: (i) upon personal
delivery to the party to be notified; (ii) when sent by confirmed facsimile or
electronic mail if sent during normal business hours of the recipient, if not,
then on the next business day; (iii) upon receipt, if sent by registered or
certified mail or nationally recognized overnight courier. All notices shall be
sent to Employer or Executive at the address set forth on the first page of this
Agreement, or at such other address as either party may designate by notice
pursuant to this Section.

 

13.7          Entire Agreement. The terms of this Agreement express and
constitute the entire agreement between the parties pertaining to the subject
matter of this Agreement and supersede all prior and contemporaneous agreements,
term sheets, offer letters, understandings, negotiations and discussions,
whether oral or written, of the parties. No supplement, modification, waiver or
termination of this Agreement shall be binding, unless executed in writing by
the party to be bound.

 

13.8          Acknowledgments; Separate Representation.  Each of the parties
represents, acknowledges and agrees that the respective party has been advised
to consult with professional legal and accounting advisors with respect to the
legal and tax consequences of the transactions described in this Agreement and
all agreements referenced in this Agreement, and each party has obtained and
relied upon its own independent legal and accounting advisors in connection with
the transactions contemplated in this Agreement.

 

13.9          Amendment. This Agreement may be amended or altered by written
instrument executed by all of the parties to this Agreement.

 

13.10      Attorney’s Fees. In the event of any arbitration or other proceeding
for the interpretation or enforcement of this Agreement, the prevailing party in
such arbitration or other legal proceeding shall be entitled to recover its
costs and expenses incurred, including, without limitation, reasonable
attorneys’ fees

 



10

 

13.11      Code Section 409A. The intent of the parties is that payments and
benefits under this Agreement (including all attachments, exhibits and annexes)
be exempt from or comply with Section 409A of the Internal Revenue Code of 1986,
to the extent subject thereto, and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted and be administered to be in
compliance therewith. Notwithstanding anything contained herein to the contrary,
to the extent required in order to avoid accelerated taxation and/or tax
penalties under Code Section 409A, Executive shall not be considered to have
terminated employment with the Employer for purposes of this Agreement, and no
payment shall be due to Executive under this Agreement, until Executive would be
considered to have incurred a “separation from service” from the Employer within
the meaning of Code Section 409A. Each amount to be paid or benefit to be
provided to Executive pursuant to this Agreement that constitutes deferred
compensation subject to Code Section 409A shall be construed as a separate
identified payment for purposes of Code Section 409A. Notwithstanding anything
to the contrary in this Agreement, to the extent that any payments to be made to
the Executive upon his or her separation from service would result in the
imposition of any individual penalty tax imposed under Code Section 409A by
reason of Executive’s status as a “specified employee,” the payment shall
instead be made on the first business day after the earlier of (i) the date that
is six months following such separation from service and (ii) Executive’s death.
To the extent that the Agreement provides for the reimbursement of specified
expenses incurred by the Executive, such reimbursement shall be made in
accordance with the provisions of the Agreement, but in no event later than the
last day of the Executive’s taxable year following the taxable year in which the
expense was incurred. The amount of expenses eligible for reimbursement or
in-kind benefits provided by the Employer in any taxable year of the Executive
shall not affect the amount of expenses or in-kind benefits to be reimbursed or
provided in any other year (except in the case of maximum benefits to be
provided under a medical reimbursement arrangement, if applicable).

 

13.12      Clawback. Notwithstanding any other provisions in this Agreement, any
compensation that is otherwise payable under this Agreement and that is subject
to recovery under any law, government regulation or stock exchange listing
requirement will be subject to such deductions and clawback as may be required
to be made pursuant to such law, government regulation or stock exchange listing
requirement (or any policy adopted by the Employer pursuant to any such law,
government regulation or stock exchange listing requirement).

 



11

 

The parties have executed this Agreement effective as the Effective Date.

 

EMPLOYER:

 

Stillwater Mining Company

 

__________________________________________

Michael J. McMullen

President and Chief Executive Officer

 

EXECUTIVE:

 

__________________________________________

Brent R. Wadman

Vice President of Legal and Corporate Secretary

 

 

 

 

 

 

 

 

 

 

 

 

12



 

 